



Exhibit 10.26




AMENDED AND RESTATED TIME SHARING AGREEMENT




THIS AMENDED AND RESTATED TIME SHARING AGREEMENT (this "Agreement") is entered
into effective as of the 17th day of June, 2016, by and between MSG SPORTS &
ENTERTAINMENT, LLC a Delaware limited liability company with a place of business
at Two Pennsylvania Plaza, New York, New York 10121 ("Lessor"), and DOLAN FAMILY
OFFICE, LLC, a New York limited liability company with a place of business at 20
Audrey Avenue, Oyster Bay, NY 11771 ("Lessee").


W I T N E S S E T H:




WHEREAS, Lessor is the lessee and the operator of a Gulfstream Aerospace GV- SP
(G550) aircraft, manufacturer's serial number 5264, United States registration
N55lTG (the "Aircraft"); and


WHEREAS, Lessor employs or contracts for a fully-qualified and credentialed
flight crew to operate the Aircraft; and


WHEREAS, Lessor has agreed to lease the Aircraft, with flight crew, to Lessee on
a "time sharing" basis as defined in Section 91.501 (c)(1) of the Federal
Aviation Regulations ("FAR") upon the terms and subject to the conditions set
forth herein;


NOW, THEREFORE, in consideration of the foregoing premises, and the covenants
and agreements set forth herein, and for other good and valuable consideration,
the receipt and sufficiency of which are acknowledged, Lessor and Lessee,
intending to be legally bound, hereby agree as follows:


1.Lease of Aircraft. Lessor agrees to lease the Aircraft to Lessee pursuant to
the provisions of FAR Section 91.501(b)(6) and Section 91.501(c)(l ) and this
Agreement, and to provide a fully-qualified and credentialed flight crew for all
flights to be conducted hereunder during the Term (as defined in Section 13)
hereof. The parties acknowledge and agree that this Agreement did not result in
any way from any direct or indirect advertising, holding out or soliciting on
the part of Lessor or any person purportedly acting on behalf of Lessor. Lessor
and Lessee intend that the lease of the Aircraft effected by this Agreement
shall be treated as a "wet lease" pursuant to which Lessor provides
transportation services to Lessee in accordance with FAR Section 91.501(b)(6)
and Section 9l.50l(c)(1).


2.Payment for Use of Aircraft. Lessee shall pay Lessor the following actual
expenses of each flight conducted under this Agreement, not to exceed the
maximum amount legally payable for such flight under FAR Section
91.501(d)(l)-(l0):


(a)
fuel, oil, lubricants and other additives;



(b)
travel expenses of crew, including food, lodging and ground transportation;





--------------------------------------------------------------------------------






(c)
hangar and tie-down costs away from the Aircraft's base of operation;



(d)
additional insurance obtained for the specific flight at the request of Lessee;



(e)
landing fees, airport taxes and similar assessments;



(f)
customs, foreign permit and similar fees directly related to the flight;



(g)
in-flight food and beverages;



(h)
passenger ground transportation; and



(i)
flight planning and weather contract services.



Lessee shall be obligated to reimburse Lessor for the actual expenses set forth
in Section 2(a)-(i) for occupied legs only and not for deadhead flights. Lessor
and Lessee agree to allocate in good faith the treatment of any flight that may
be for the joint benefit of Lessor and Lessee (e.g., involving employees of both
parties).


3.Operational Control of Aircraft. Lessor and Lessee intend and agree that on
all flights conducted under this Agreement, Lessor shall have complete and
exclusive operational control over the Aircraft, its flight crews and
maintenance, and complete and exclusive possession, command and control of the
Aircraft. Lessor shall have complete and exclusive responsibility for
scheduling, dispatching and flight following of the Aircraft on all flights
conducted under this Agreement, which responsibility includes the sole and
exclusive right over initiating, conducting and terminating such flights. Lessee
shall have no responsibility for scheduling, dispatching or flight following on
any flight conducted under this Agreement, nor any right over initiating,
conducting or terminating any such flight. Nothing in this Agreement is intended
or shall be construed so as to convey to Lessee any operational control over, or
possession, command and control of, the Aircraft, all of which are expressly
retained by Lessor.


4.Scheduling.


(a)Lessee will provide Lessor with requests for flight time and proposed flight
schedules as far in advance of any given flight as possible. Lessee or the
designated authorized representative(s) of Lessee shall submit scheduling
requests under this Agreement to the designated authorized representative(s) of
Lessor. Requests for flight time shall be in such form (whether oral or written)
mutually convenient to, and agreed upon by, the parties. In addition to proposed
schedules and flight times, Lessee shall upon request provide Lessor with the
following information for each proposed flight prior to scheduled departure: (i)
proposed departure point; (ii) destination; (iii) date and time of flight; (iv)
the number of anticipated passengers; (v) the nature and extent of luggage to be
carried; (vi) the date and time of a return flight, if any; and (vii) any other
pertinent information concerning the proposed flight that Lessor or the flight
crew may request.






--------------------------------------------------------------------------------




(b)Subject to Aircraft and crew availability and to any usage limitations
established by Lessor, Lessor shall use its good faith efforts, consistent with
Lessor's approved policies, in order to accommodate the needs of Lessee, to
avoid conflicts in scheduling, and to enable Lessee to enjoy the benefits of
this Agreement; however, Lessee acknowledges and agrees that notwithstanding
anything in this Agreement to the contrary, (i) Lessor shall have sole and
exclusive final authority over the scheduling of the Aircraft; and (ii) the
needs of Lessor for the Aircraft shall take precedence over Lessee's rights and
Lessor's obligations under this Agreement.


(c)Although every good faith effort shall be made to avoid its occurrence, any
flight scheduled under this Agreement is subject to cancellation by either party
without incurring liability to the other party. In the event that cancellation
is necessary, the canceling party shall provide the maximum notice practicable.


5.Billing. Lessor shall pay all expenses relating to the operation of the
Aircraft under this Agreement on a monthly basis. As soon as possible after the
end of each monthly period during the Term, Lessor shall provide to Lessee an
invoice showing all use of the Aircraft by Lessee under this Agreement during
that month and a complete accounting detailing all amounts payable by Lessee
pursuant to Section 2 for that month, including such detail supporting all
expenses paid or incurred by Lessor for which reimbursement is sought as Lessee
may reasonably request. Lessee shall pay all amounts due to Lessor under this
Section 5 not later than thirty (30) days after receipt of the invoice therefor.


6.Maintenance of Aircraft.     Lessor shall be solely responsible for securing
maintenance, preventive maintenance and inspections of the Aircraft (utilizing
an inspection program listed in FAR Section 91.409(f)), and shall take such
requirements into account in scheduling the Aircraft hereunder.


7.Flight Crew.


(a)Lessor shall employ or engage and pay all salaries, benefits and/or
compensation for a fully-qualified flight crew with appropriate credentials to
conduct each flight undertaken under this Agreement. Lessor may use temporary
flight crewmembers for a flight under this Agreement only if any such temporary
crewmember is FlightSafety (or SimuFlite) trained, is current on the Aircraft
and satisfies all of the requirements and conditions under the insurance
coverage for the Aircraft. All flight crewmembers shall be included on any
insurance policies that Lessor is required to maintain hereunder.


(b)The qualified flight crew provided by Lessor shall exercise all of its duties
and responsibilities with regard to the safety of each flight conducted
hereunder in accordance with applicable FAR's. The Aircraft shall be operated
under the standards and policies established by Lessor. Final authority to
initiate or terminate each flight, and otherwise to decide all matters relating
to the safety of any given flight or requested flight, shall rest with the
pilot-in­ command of that flight. The pilot-in-command may, in its sole
discretion, terminate any flight, refuse to commence any flight, or take any
other action that, in the judgment of the pilot-in­command, is necessitated by
considerations of safety. No such termination or refusal to commence by the
pilot-in-command shall create or support any liability for loss, injury, damage
or delay in favor of Lessee or any other person.




--------------------------------------------------------------------------------




Lessor shall not be liable to Lessee or any other person for loss, injury or
damage occasioned by the delay or failure to furnish the Aircraft and flight
crew pursuant to this Agreement for any reason.


8.Insurance.


(a)At all times during the Term of this Agreement, Lessor shall maintain at its
sole cost and expense (i) all risk, both ground and in-flight hull insurance in
an amount not less than forty million ($40,000,000) United States dollars; (ii)
liability coverage covering passengers, non-passengers, third party liability
and property damage of not less than two hundred million ($200,000,000) United
States dollars for each occurrence but sublimited to twenty five million
($25,000,000) United States dollars for each occurrence and aggregate with
respect to Personal Injury Liability; and (iii) products liability insurance
including completed operations in an amount not less than three hundred million
($300,000,000) United States dollars per occurrence and aggregate.


(b)Any policies of aircraft and liability insurance carried in accordance with
this Section 8 and any policies taken out in substitution or replacement of any
such policies (i) shall name Lessee and its affiliates and each of their
respective members, managers, shareholders, officers, directors; partners,
employees, agents, licensees and guests as additional insureds (without
responsibility for premiums) with respect to the liability coverage; (ii) shall
waive any right of set-off and any right of subrogation against any of the
additional insureds; (iii) shall provide for thirty (30) days written notice to
Lessee by such insurer of cancellation, change, non-renewal or reduction (seven
(7) days in the case of war risk and allied perils coverage or such shorter
period as is customarily available in the industry); (iv) shall be primary, not
subject to any co-insurance clause, not contributory or subject to offset with
respect to any other policies in force; and (v) shall include a severability of
interest clause providing that the policies will operate in the same manner to
give each insured the same protection as if there were a separate policy issued
to each insured except for the limit of liability.


(c)Lessor shall use reasonable commercial efforts to provide such additional
insurance coverage for specific flights under this Agreement, if any, as Lessee
may request in writing. Lessee also acknowledges that any trips scheduled to the
European Union may require Lessor to purchase additional insurance to comply
with local regulations. The cost of all additional flight-specific insurance
shall be borne by Lessee as set forth in Section 2(d) hereof.


(d)Each party agrees that it will not do any act or voluntarily suffer or permit
any act to be done whereby any insurance required hereunder shall or may be
suspended, impaired or defeated. In no event shall Lessor suffer or permit the
Aircraft to be used or operated under this Agreement without such insurance
being fully in effect.


(e)Lessor shall ensure that worker's compensation insurance with all-states
coverage is provided for the Aircraft's crew and maintenance personnel.


(f)Lessor shall deliver certificates of insurance to Lessee with respect to the
insurance required or permitted to be provided by it hereunder not later than
the first flight of the Aircraft under this Agreement and upon the renewal date
of each policy.




--------------------------------------------------------------------------------






9.Taxes. Lessee shall be responsible for paying, and Lessor shall be responsible
for collecting from Lessee and paying over to the appropriate authorities, all
applicable Federal transportation taxes and sales, use or other excise taxes
imposed by any governmental authority in connection with any use of the Aircraft
by Lessee hereunder. Each party shall indemnify the other party against any and
all claims, liabilities, costs and expenses (including attorney's fees as and
when incurred) arising out of its breach of this undertaking.


10.Lessee's Representations and Warranties. Lessee represents and warrants that:


(a)It will not use the Aircraft for the purposes of providing transportation of
passengers or cargo in air commerce for compensation or hire or for common
carriage.


(b)It shall refrain from incurring any mechanic's or other liens in connection
with inspection, preventive maintenance, maintenance or storage of the Aircraft,
and shall not attempt to convey, mortgage, assign, lease or in any way alienate
the Aircraft or create any kind of lien or security interest involving the
Aircraft or do anything or take any action that might mature into such a lien.


(c)It shall not lien or otherwise encumber or create or place any lien or other
encumbrance of any kind whatsoever, on or against the Aircraft for any reason.
It also will ensure that no liens or encumbrances of any kind whatsoever are
created or placed against the Aircraft for claims against Lessee or by Lessee.


(d)It will abide by and conform to all laws, governmental and airport orders,
rules and regulations, as shall be imposed upon the lessee of an aircraft under
a time sharing agreement, and applicable company policies of Lessor.


11.Lessor’s Representations and Warranties. Lessor represents and warrants that
it will abide by and conform to all such laws, governmental and airport orders,
rules and regulations, as shall from time to time be in effect relating in any
way to the operation and use of the Aircraft pursuant to this Agreement.


12.Disclaimer of Warranties. EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT,
LESSOR HAS MADE NO REPRESENTATIONS OR WARRANTIES, EXPRESS OR IMPLIED, WITH
RESPECT TO THE AIRCRAFT, INCLUDING ANY WITH RESPECT TO ITS CONDITION,
MERCHANTABILITY OR FITNESS FOR ANY PARTICULAR PURPOSE. IN NO EVENT SHALL EITHER
PARTY BE LIABLE TO THE OTHER PARTY OR TO ANY OTHER PERSON FOR ANY INCIDENTIAL,
CONSEQUENTIAL OR SPECIAL DAMAGES, HOWEVER ARISING.


13.Term. The term of this Agreement (the "Term") shall commence on the effective
date hereof and, unless terminated in accordance with the provisions hereof,
shall remain in full force and effect for an initial term of one year and
thereafter shall automatically renew for successive one-year terms.
Notwithstanding the foregoing, either party shall have the right to terminate
this Agreement for any reason or no reason by written notice given to the other
party




--------------------------------------------------------------------------------




given no less than 60 days prior to the proposed termination date.
Notwithstanding the foregoing, (i) either party shall have the right to
terminate this Agreement for any reason or no reason effective as of the last
day of the initial Term or any renewal Term by written notice to the other party
given no less than thirty (30) days prior to the end of that Term; (ii) this
Agreement shall terminate effective on the date specified in a written notice
from Lessor to Lessee to the effect that Lessor no longer operates any aircraft,
which notice shall be given by Lessor to Lessee as soon as reasonably
practicable after Lessor becomes aware that such is or will be the case; (iii)
if Lessee terminates Lessor's rights under any other time sharing agreement to
which Lessee and Lessor are parties where Lessee is the lessor and Lessor is the
lessee, and Lessee does not contemporaneously replace such time sharing
agreement with another time sharing agreement on a substantially similar
aircraft, then Lessor may, by written notice to Lessee (a) terminate this
Agreement effective as of the date of termination of the other time sharing
agreement or (b) amend Section 2 of this Agreement to include subsection G)
which reads '(j) an additional charge equal to 100 percent of the expenses
listed in paragraph 2.(a) above'; and (iv) Lessor may terminate this Agreement
effective upon the termination of any applicable aircraft support/management .


14.Limitation of Liability. The parties, for themselves and on behalf of their
representatives, guests, invitees, licensees, servants and employees, covenant
and agree that the insurance described in Section 8 hereof shall be the sole
recourse for any and all liabilities, claims, demands, suits, causes of action,
losses, penalties, fines, expenses or damages, including attorneys foes, court
costs and witness foes, attributable to the use, operation or maintenance of the
Aircraft pursuant to this Agreement or performance of or failure to perform any
obligation under this Agreement, except in the event that Lessor fails to obtain
and maintain the insurance required hereunder or in the event of the gross
negligence of the party at fault.


15.Relationship of Parties. Lessor is strictly an independent contractor
lessor/provider of transportation services with respect to Lessee. Nothing in
this Agreement is intended, nor shall it be construed so as, to constitute the
parties as partners or joint ventures or principal and agent. All persons
furnished by Lessor for the performance of the operations and activities
contemplated by this Agreement shall at all times and for all purposes be
considered Lessor's employees or agents.


16.Governing Law: Severability. This Agreement shall be governed by and
interpreted in accordance with the laws of the State of New York, determined
without regard to its conflicts of laws principles. If any provision of this
Agreement conflicts with any statute or rule of law of the State of New York, or
is otherwise unenforceable, such provision shall be deemed null and void only
the extent of such conflict or unenforceability, and shall be deemed separate
from, and shall not invalidate, any other provision of this Agreement.


17.Amendment. This Agreement may not be amended, supplemented, modified or
terminated, or any of its terms varied, except by an agreement in writing signed
by each of the parties hereto.


18.Counterparts. This Time Sharing Agreement may for all purposes be executed in
several counterparts, each of which shall be deemed an original, and all such
counterparts, taken together, shall constitute the same instrument, even though
all parties may not




--------------------------------------------------------------------------------




have executed the same counterpart of this Agreement. Each party may transmit
its signature by confirmed facsimile or PDF transmission, and such signatures
shall have the same force and effect as an original signature.


19.Successors and Assigns. This Time Sharing Agreement shall be binding upon the
parties hereto, and their respective heirs, executors, administrators, other
legal representatives, successors and assigns, and shall inure to the benefit of
the parties hereto, and, except as otherwise provided herein, to their
respective heirs, executors, administrators, other legal representatives,
successors and permitted assigns. Lessee agrees that it shall not directly or
indirectly sublease, assign, transfer, pledge or hypothecate this Agreement or
any part hereof (including any assignment or transfer pursuant to the laws of
intestacy) without the prior written consent of Lessor, which may be given or
withheld by Lessor in its sole and absolute discretion.


20.Notices. All notices or other communications delivered or given under this
Agreement shall be in writing and shall be deemed to have been duly given if
hand­ delivered, sent by certified or registered mail, return receipt requested,
or nationally-utilized overnight delivery service, PDF or confirmed facsimile
transmission, as the case may be. Such notices shall be addressed to the parties
at the addresses set forth above, or to such other address as may be designated
by any party in a writing delivered to the other in the manner set forth in this
Section 20. Notices sent by certified or registered mail shall be deemed
received three (3) business days after being mailed. All other notices shall be
deemed received on the date delivered. Routine communications may be made by
e-mail to Lessor at joseph.yospe@msg.com and to Lessee at rmori@dfollc.com or
fax to Lessor at 212-465-6466 and to Lessee at 516-226-1155.


21.Truth-in-Leasing Compliance. Lessor, on behalf of Lessee, shall (i) mail a
copy of this Agreement to the Aircraft Registration Branch, Technical Section,
of the FAA in Oklahoma City within twenty four (24) hours of its execution; (ii)
notify the nearest Flight Standards District Office at least forty eight (48)
hours prior to the first flight by Lessor under this Agreement of the
registration number of the Aircraft, and the location of the airport of
departure and departure time of the first flight; and (iii) carry a copy of this
Agreement onboard the Aircraft at al l times when the Aircraft is being operated
under this Agreement.


22.TRUTH IN LEASING STATEMENT UN DER FAR SECTION 91 .23:




(A)LESSOR HEREBY CERTIFIES THAT THE AIRCRAFT HAS BEEN MAINTAINED AND INSPECTED
UNDER FAR PART 91 DURING THE 12-MONTH PERIOD PRECEDING THE DATE OF EXECUTION OF
THIS AGREEMENT. THE AIRCRAFT WILL BE MAINTAINED AND INSPECTED IN COMPLIANCE WITH
THE MAINTENANCE AND INSPECTION REQUIREMENTS OF FAR PART 91 FOR ALL OPERATIONS TO
BE CONDUCTED UNDER THIS AGREEMENT.


(B)LESSOR HEREBY CERTIFIES THAT IT IS RESPONSIBLE FOR OPERATIONAL CONTROL OF THE
AIRCRAFT FOR ALL OPERATIONS UNDER THIS AGREEMENT.






--------------------------------------------------------------------------------




(C)EACH PARTY HEREBY CERTIFIES THAT IT UNDERSTANDS ITS RESPONSIBILITIES FOR
COMPLIANCE WITH APPLICABLE FEDERAL AVIATION REGULATIONS.


(D)THE PARTIES UNDERSTAND THAT AN EXPLANATION OF THE FACTORS BEARING ON
OPERATIONAL CONTROL AND THE PERTINENT FEDERAL AVIATION REGULATIONS CAN BE
OBTAINED FROM THE NEAREST FAA FLIGHT STANDARDS DISTRICT OFFICE.


(the remainder of this page has been left blank)




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Lessor and Lessee have executed this Amended and Restated
Time Sharing Agreement effective as of the date first above written.




LESSOR:


MSG SPORTS & ENTERTAINMENT, LLC


By: /s/ Donna Coleman            
Name: Donna Coleman
Title: EVP & Chief Financial Officer


LESSEE:


DOLAN FAMILY OFFICE, LLC


By: /s/ Renzo R. Mori            
Name: Renzo R. Mori
Title: President






